DETAILED ACTION
Claims 144-160 are presented for examination. Claims 159 and 160 are new.
The present application is being examined under the pre-AIA  first to invent provisions.
Finality of Office Action
The following is a brief summary description of new ground(s) of rejection (if any) and the reason why those new ground(s) are made necessary by this amendment:
New claims 159 and 160 are newly rejected.
Information Disclosure Statements
The information disclosure statement filed 11 May 2021 appears to have typographic errors regarding the patent publication numbers of the Hasselgren reference and Lauren. An extra zero is added in the middle and the last digit is missing from each. This typographic error appears to be fixed by the subsequent filing of an IDS on 14 May 2021. Note, the Bemmel reference listed in the 14 May 2021 IDS has the pre-grant publication number for the Lauren reference. Listing Bemmel as the applicant appears to be typographic error. The references have been considered as indicated in the attached annotations of the IDS’.
Expert Declaration of Rune Fisker under 37 CFR §1.132
Examiner acknowledges the declaration filed on 9 August 2021 titled “Second 37 CFR §1.132 Expert Declaration of Rune Fisker” [herein “Fisker Declaration”]. The Fisker Declaration predominantly comprises opinion evidence related to interpretation of prior art references. See MPEP §716.01(c)(III). Examiner discusses relevant portions of the Fisker Declaration in the response to arguments section immediately below.
Response to Arguments
Applicant's remarks filed 9 August 2021 have been fully considered and Examiner’s response is as follows:
Regarding Res Judicata:
Applicant remarks pages 11-12 argues:
Respectfully, at least the In re Herr and In re Russell decisions are relevant here. Applicant has offered new evidence of patentability in the form of the 37 CFR § 1.132 Expert Declaration of Rune Fisker filed on June 18, 2019. And, Applicant provides a Second 37 CFR §1.132 Expert Declaration of Rune Fisker in concert with this Amendment. 
This argument is unpersuasive.
In In re Herr, 377 F.2d 610, 153 USPQ 548 (CCPA 1967) the examiner found the §103 rejection was overcome but moved forward with only a res judicata rejection. The instant application is different from In re Herr because Examiner has not withdrawn the §103 rejection.
In re Russell at 1230 states “As we pointed out in In re Craig, 411 F.2d 1333, 56 CCPA 1438 (1969), there is a public interest in granting valid patents which must be considered against the public interest upon which res judicata is based.” The basis for removing the res judicata rejection in Russell is to grant patents when the prima facie case is overcome. In Russell the prima facie case was overcome by filing 132 affidavits. See Russell at 1230.
Here, Examiner has considered the Fisker Declaration and determined it fails to overcome the §103 rejection presented. The withdrawal of the res judicata rejection is premised upon a withdrawal of the §103 rejection and Examiner has not withdrawn the §103 rejection here.
Applicant remarks page 12 further argues:
Moreover, the Office did not properly flag changes between pending claim 144 and appealed claim 1 in the Table presented on page 2 of the Official Action. Corrected, the first row of the claims should show as:
[further underlining “simulating occlusion of teeth”]
This argument is unpersuasive.
Claim 144 recites “method of simulating occlusion of teeth.” Claim 1 of the claims adjudicated by PTAB recites “method of … for simulating occlusion of teeth.” The mere rearrangement of ipsa verba claim language within the preamble is not a difference. The change of “for” to “of” does not create a change in claim scope when comparing the two claims. The recitation of “simulating occlusion of teeth” is recited in both claims ipsa verba. Examiner is not required to identify ipsa verba recitation as a difference between claims.
Applicant remarks page 12 further argues:
The claim language, for example in claim 144, avoids the alleged intended use.

Further evidence of the correctness of Examiner’s interpretation is found by comparison with dependent claim 159 which explicitly recites “designing the one or more dental restorations.” According to the doctrine of claim differentiation the presence of a dependent claim that adds a particular limitation gives rise to a presumption that the limitation in question is not present in the independent claim. Thus, the presence of the limitation of designing the dental restoration in dependent claim 159 gives rise to the presumption that this limitation is not present in the independent claim 144.
Applicant remarks page 13 further argues:
Further, the PTAB specifically asserted that certain arguments (allegedly first presented in the Request for Rehearing filed on August 14, 2018), need the benefit of the Examiner's position on such. See page 3 of the Decision on Appeal dated October 25, 2018 (also labeled Decision on Reconsideration). Accordingly, those arguments are now presented. Respectfully, the PTAB has specifically indicated that the Decision on Appeal does not address certain arguments in the Request for Rehearing. Accordingly, there cannot now be a preclusive effect on such arguments.
This argument is unpersuasive.
Arguments are not precluded by res judicata. The res judicata rejection presented is a rejection of claims, not arguments. Accordingly, Examiner does fully consider Applicant’s arguments herein. However, a withdrawal of the res judicata rejection is premised upon Applicant’s §103 arguments being considered persuasive such that Examiner withdraws the §103 rejection. Applicant’s §103 arguments are discussed immediately below but found unpersuasive.

Regarding §102/103:
Applicant remarks page 14 further argues:
Even if Jordan and Imgrund are combined, there is no prior art teaching of a system that simultaneously blocks penetration for virtual teeth, while permitting penetration for virtual dental restorations.
This argument is unpersuasive.

Applicant remarks page 15 further argues:
Imgrund, at paragraph [0050], teaches that the interpenetration feature is overridden. Thus, both virtual teeth and any alleged virtual restorations would be allowed to interpenetrate. Ultimately, Imgrund fails to teach that teeth and restorations are treated differently, in the same model/system, with regard to penetration.
This argument is unpersuasive.
This portion was cited to demonstrate that Imgrund does in fact teach preventing interpenetration, but in different circumstances allows interpenetration. This is in direct contrast to Applicant’s assertion that Imgrund fails to teach both preventing interpenetration and allowing interpenetration. This section paragraph 50 is not cited in isolation and Examiner agrees this section alone fails to teach the entirety of the corresponding claim limitation. However, Examiner did not cite Imgrund paragraph 50 in isolation and a person of ordinary skill in the art would not interpret the teachings of Imgrund as isolated separate paragraphs. The relevant inquiry is what would be taught to a person of ordinary skill in the art when considering Imgrund as a whole. See further Imgrund paragraph 51.

Applicant remarks page 16 discusses technology background. Examiner is in general agreement with these statements of fact but they do not present a rationale for patentability of the instant claims as the claims are not discussed in Applicant remarks page 16.
Applicant remarks page 17 further argues:
Jordan primarily needs to establish an initial relationship between the upper and lower jaw, i.e., the static occlusion which corresponds to the setup of the physical dental models as they are placed in the mechanical articulator. [Fisker Declaration ¶9] This is, for example, described in column 5, lines 34-51 and in column 20, lines 44- column 21, line 5. Id.
Examiner agrees with the characterization of column 5 lines 34-51. However, the disclosure of column 20 line 33 to column 21 line 5 is better characterized by the description which follows which further describes the “wobbling technique.”

Applicant remarks page 17 further argues:
The Principle of Operation of Jordan Is to Generate an Accurate Virtual Articulator And the Asserted Modification Would Change the Principle of Operation of Jordan
However, Jordan does not disclose or suggest to one skilled in the art any particular method for designing a restoration in the virtual articulator. Second Expert Declaration, paragraph 10. Thus, Jordan is only a disclosure of transferring the process of manual articulation into a virtual/digital environment. Id. As a direct transfer, Jordan teaches that the all objects are uniformly treated the same; all virtual object surfaces are treated as "real" surfaces that collide and cannot interpenetrate. Id. Jordan provides no other relevant guidance to one of ordinary skill in the art. Id.
This argument is unpersuasive.
The “principle of operation” is related to the intended use of an invention. That is, the methods and techniques taught by the prior art invention cannot be so altered such that they intended use is thwarted.
Here, in Jordan, the intended use is stated at Jordan column 4 lines 59-63:
The present invention enables the practitioner to study the patient's occlusion so that any necessary corrections can be provided to establish proper occlusal contacts and optimum cusp/fossa relationships between the teeth of the patient's upper and lower dental arches.
Examiner’s proposed combination with the teachings of Imgrund to allow penetration of a virtual crown clearly does not thwart this intended use. Accordingly, Examiner finds the proposed combination of Jordan and Imgrund does not change the principle of operation of Jordan.
The fact that “Jordan does not disclose or suggest to one skilled in the art any particular method for designing a restoration in the virtual articulator” (Fisker Declaration ¶10) is an indication that Jordan is not tied to any particular method for designing the restoration. If the prior art is silent regarding a particular method used to achieve an intended result then it cannot be said to be a change when a person of ordinary skill in the art goes to other prior art in order to fill-in prior art methods of achieving the intended result. Evidence of silence cannot support a conclusion of a change in a principle of operation.
Even if Jordan were found to be deficient by being silent regarding a particular method of designing a restoration, at least Imgrund paragraph 51 could cure this alleged deficiency by teaching specific methods of shaping a virtual tooth in consideration of opposing teeth.
Jordan teaches that the all objects are uniformly treated the same; all virtual object surfaces are treated as ‘real’ surfaces that collide and cannot interpenetrate. [Fisker Declaration ¶10]” the declaration fails to cite any evidence from Jordan. Accordingly, this statement is mere opinion unsupported by facts and is weighed accordingly. See MPEP §716.01(c)(III) second paragraph (“In assessing the probative value of an expert opinion, the examiner must consider … and the presence or absence of factual support for the expert’s opinion.”). In reviewing Jordan, Examiner finds Jordan discusses the importance of placing the upper and lower jaws in the “same coordinate system” but Examiner finds no teaching that all objects should be uniformly treated the same, that any object is treated as ‘real’, or surfaces which collide in one analysis routine cannot later be allowed to interpenetrate in a different analysis. Accordingly, Examiner respectfully disagrees.

Applicant remarks page17-18 further argues:
The Principle of Operation of Jordan Is to Generate an Accurate Virtual Articulator And the Asserted Modification Would Change the Principle of Operation of Jordan
…
In fact, allowing interpenetration of tooth/object surfaces would defeat the purpose of Jordan. [Fisker Declaration ¶11] The entire principle of operation of Jordan is to act as a real articulator, just in the virtual space. Id. Specifically, Jordan detects collision such that patient specific relative jaw movement can be simulated while complying with constraints including "constraints of ..... collision detection." Jordan, column 24, lines 5-6 and Second Expert Declaration, paragraph 11.
This argument is unpersuasive.
Fisker Declaration ¶11 fails to cite any evidence to support the statements therein. The statements are conclusory and unsupported by evidence. Mere opinion unsupported by facts and is weighed accordingly. See MPEP §716.01(c)(III) second paragraph.
Examiner respectfully disagrees that Jordan has as a principle of operation of acting as a real articulator. In contrast, Examiner finds the intended use is stated at Jordan column 4 lines 59-63:
The present invention enables the practitioner to study the patient's occlusion so that any necessary corrections can be provided to establish proper occlusal contacts and optimum cusp/fossa relationships between the teeth of the patient's upper and lower dental arches.
Examiner’s proposed combination with the teachings of Imgrund to allow penetration of a virtual crown clearly does not thwart this intended use. Accordingly, Examiner finds the proposed combination of Jordan and Imgrund does not change the principle of operation of Jordan.

Applicant remarks page 18 further argues:
This necessarily requires avoiding any surface interpenetration because Jordan is digitizing functions of a physical articulator that does not allow for any interpenetration. Id. Allowing such interpenetration in Jordan's virtual articulator would introduce flaws in the invention of Jordan because it would fail to replicate the functions of a physical articulator. Id.
This argument is unpersuasive.
Nowhere does Jordan teach that the invention must “replicate” the functions of a physical articulator. Similarly, while Jordan may be inspired by, or involve technology background related to, physical articulators, Jordan fails to teach that all disadvantages found with a physical articulator must also be replicated. The invention of Jordan is allowed to realize more than one advantage from digitizing the dental articulation with digital dental image data.
Applicant remarks page 18 further argues:
Thus, there is no reason for one skilled in the art to modify Jordan in a manner to arrive at the primary aspects of the present application (no interpenetration of teeth, but interpenetration of virtual dental restorations). Second Expert Declaration, paragraph 12.
Imgrund does not remedy this deficiency.
This argument is unpersuasive.
This argument is entirely conclusory and fails to even address Examiner’s stated motivation to combine the teachings of Jordan and Imgrund. For convenience Examiner’s motivation to combine is repeated here:
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine Imgrund and Jordan. One having ordinary skill in the art would have found it motivated to use contact detection of crowns or prosthetic devices into the system of computer implemented dental articulation for the purpose of achieving “a superior interproximal and occlusal relationship with the rest of the patient’s teeth.” See Imgrund paragraph 83 last sentence.

Applicant remarks page18-19 further argues:
Both Jordan and Imgrund Teach Uniform Treatment of Objects with Regard to Penetration
Jordan teaches that the teeth and restorations are treated uniformly with regard to penetration.
Imgrund also teaches that all objects (e.g., the teeth and any alleged restorations) are treated uniformly with regard to penetration.
To reiterate, both references teach uniform treatment of objects with regard to penetration.
This argument is unpersuasive. This argument is entirely conclusory. To the extent this argument is supported with further argument later in Applicant’s remarks, that further discussion is addressed directly below. In particular, see Examiner’s discussion of Imgrund paragraphs 50 and 51.
Applicant remarks page 19 further argues:
Imgrund discusses different digital treatment methods, primarily orthodontic and briefly restorative in paragraphs [0082] - [0088]. Second Expert Declaration, paragraph 13. Paragraph [0083] discusses restorative work, without disclosing exactly how it is done. Id. 
This argument is unpersuasive.
Imgrund paragraph 83 teaches:
designing the shape of the prosthetic device as a virtual three-dimensional object on the computer. The design of the prosthetic device takes into account the interproximal (and occlusal) relationship to the other teeth. The three-dimensional shape of the prosthetic is optimized on the computer so that when it is implanted in the patient it achieves a superior interproximal and occlusal relationship with the rest of the patient's teeth.
Clearly the design of the prosthetic device is shaped as a virtual 3D object on the computer. This is a clear teaching of how the restorative work is done. Applicant choosing to ignore these teachings does not make them not exist.

Applicant remarks page 19 further argues:
In contrast, with regard to orthodontic treatment, Imgrund sums up the use of detected intrusions in [0019] and [0049], as, if an intrusion is detected, either the physical teeth are moved into a more optimal set-up or the intrusion may be grinded away a portion of a physical tooth to avoid the intrusion. Id. 
This argument is unpersuasive.

Applicant remarks page 19 last paragraph further argues:
In particular, Imgrund is silent on using the physical teeth as a guide, e.g., providing collisions between the teeth of the scanned upper and lower jaw. Second Expert Declaration, paragraph 15.
This argument is unpersuasive.
As cited above, Imgrund paragraph 83 teaches “takes into account the interproximal (and occlusal) relationship to the other teeth.” Accordingly, Imgrund is not silent on using teeth as a guide. Furthermore, Applicant’s argument here is against Imgrund individually and not against the combination of Jordan and Imgrund as asserted by Examiner. Even if Imgrund were silent regarding using teeth as a guide, this would only be relevant if Jordan were also silent regarding this feature. Applicant has not alleged this.
Applicant remarks page 20 further argues:
The Office asserts, in reference to paragraph [0050] of Imgrund:
This section teaches both preventing teeth from moving into one another and also a need to allow interpenetration when designing a tooth "to receive good occlusion."
Official Action, page 9.
Respectfully, this is not what this section (or any other section) of Imgrund teaches. Second Expert Declaration, paragraph 15. Imgrund, at paragraph [0050], teaches that the interpenetration feature is overridden. Id. Thus, both virtual teeth and virtual restorations would be allowed to interpenetrate. Id. 
This argument is unpersuasive.
For reference, the cited portion of Imgrund paragraph 50 states:
the user is normally prevented from moving teeth into one another when designing a tooth finish position. However, sometimes teeth have features that may need to be ground by the orthodontist to receive good occlusion. In such a case, the treatment planning software allows the user to override the interpenetration prohibition feature, so that the user can indeed move teeth into one another.
This portion was cited to demonstrate that Imgrund does in fact teach preventing interpenetration, but in different circumstances allows interpenetration. This is in direct contrast to Applicant’s assertion that Imgrund fails to teach both preventing interpenetration and allowing interpenetration. This section paragraph 50 is not cited in isolation and Examiner agrees this section alone fails to teach the entirety of the corresponding claim limitation. However, Examiner did not cite Imgrund paragraph 50 in isolation and 
Accordingly, Examiner finds Imgrund explicitly teaches different objects may be treated differently – in contrast to Applicant’s assertion that Imgrund teaches objects are treated uniformly.

Applicant remarks page 20 further argues:
That is, Imgrund is agnostic to the dental object types and is governed solely by a software setting on prohibiting or allowing interpenetration. Id.
This argument is unpersuasive. See Examiner’s response immediately above and Imgrund paragraph 51 explicitly teaching different treatment for different teeth objects.
Applicant remarks page 20 further argues:
Moreover, the Office fails to appreciate that any orthodontic treatment, by the movement of the teeth will necessarily change the occlusion of teeth. Id. In contrast, in restorative treatment, a focus is on maintaining (i.e., not changing) the existing occlusion. Id.
This argument is unpersuasive.
Imgrund paragraph 83 explicitly teaches “designing the shape of the prosthetic device.” Imgrund paragraph 51 teaches a particular method of modifying the 3D virtual form of a tooth. Imgrund abstract explicitly states the concepts also apply to dental prosthetics such as crowns. When given instructions to shape the prosthetic tooth in the computer and explicit instructions to apply the concepts of the orthodontic, a person of ordinary skill in the art would reasonably consider applying the shaping technique taught by Imgrund paragraph 51 and similar.
The fact that not every concept taught regarding orthodontic treatment is relevant to dental prosthetics does not mean none of the concepts are relevant. The existence of differences pointed out by Applicant does not negate the existence of similarities.
Applicant remarks page 21 repeats and summarizes arguments made above. See Examiner’s response above, particular regarding Imgrund paragraphs 50 and 51.

However, paragraph [0083], recited below, relies on the uniform interpenetration of everything (including teeth and prosthetics):
[Imgrund ¶83]
Thus, any alleged achievement of "a superior interproximal and occlusal relationship with the rest of the patient's teeth" is the result of the uniform interpenetration of everything (including teeth and prosthetics).
This argument is unpersuasive.
Imgrund paragraph 83 does not discuss interpenetration of teeth at all, except indirectly by reference to “the occlusal contact and interproximal contact detection and display” which refers to teachings of previous paragraphs. Examiner agrees the “superior interproximal and occlusal relationship with the rest of the patient's teeth” is a result of applying previously discussed techniques regarding shaping of teeth, but Examiner disagrees that Imgrund teaches uniformity therein as Applicant has alleged.
Applicant remarks page 23 repeats and summarizes previous arguments. See Examiner’s response above. In particular, Examiner finds Imgrund does teach interpenetration of certain things (i.e. a tooth being shaped or dental prosthesis having a 3D shape formed in a computer) while blocking interpenetration of other teeth (i.e. opposing teeth).
Applicant remarks page 24 further argues:
Claimed Invention Provides New and Exciting Results
…
This argument is unpersuasive.
An allegation of “new and exciting results” is not one of the secondary considerations recognized by MPEP §716. First, whether or not the invention is “new” is the conclusion determined by the application of the §102 and §103 criteria including consideration of any secondary considerations. Second, the allegation of “exciting results” is insufficient to show “unexpected results.” The relevant inquiry is whether or not the results are expected or unexpected. See MPEP §716.02(c).
"Secondary considerations," may include evidence of commercial success, long-felt but unsolved needs, failure of others, and unexpected results. MPEP §2145 fourth paragraph states:
Rebuttal evidence may include evidence of "secondary considerations," such as "commercial success, long felt but unsolved needs, [and] failure of others." Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 4459, 467. See also, e.g., In re Piasecki, 745 F.2d 1468, 1473, 223 USPQ 785, 788 (Fed. Cir. 1984) (commercial success). Rebuttal evidence may 
Applicant remarks page 24 further argues:
This is an important result that improves the speed, accuracy, cost, and comfort of a restoration. Id. 
This argument is unpersuasive. The existence of advantages for the instant invention is not by itself evidence of nonobviousness. The presence of alleged advantages is not one of the secondary considerations identified as evidence which weights towards nonobviousness. Compare with secondary considerations identified immediately above.
Applicant remarks page 25 further argues:
Accordingly, the presently claimed subject matter provides an unexpected advantage over the cited art. There is no modification Jordan based on Imgrund that would suggest (1) detecting collisions of only the physical teeth during simulation of the dynamic occlusion, (2) using the physical teeth as a guide for determining the relative movement between the two opposing jaws, and (3) using the relevant movement knowledge when designing a virtual restoration, by letting the virtual restoration design be penetrable. This is a completely new combination that provides new and exciting results.
This argument is unpersuasive.
Presumably the alleged “unexpected results” refers to the alleged improvements to “speed, accuracy, cost, and comfort of a restoration” of the previous statement. There is no evidence provided for why these improvements in speed, accuracy, cost, or comfort is somehow unexpected. A conclusory allegation that the result is unexpected is insufficient for a showing of unexpected results. See MPEP §716.02(b).

Accordingly, the alleged unexpected results appear to be explicitly considered by the prior art and are thus expected results. Expected beneficial results are evidence of obviousness. MPEP §716.02(c)(II).

Regarding new claims 159 and 160:
Applicant remarks page 25 makes certain arguments over Jordan and Imgrund regarding claims 159 and 160.
Examiner herein rejects new claims 159 and 160 over US 2009/0068617 A1 Lauren [herein “Lauren”]. Applicant’s arguments regarding Jordan and Imgrund are moot in light of the rejection based on Lauren herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 160 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 160 recites “wherein the positions of teeth are unchanged relative to the virtual three dimensional model of the upper jaw and lower jaw included in the dynamic virtual articulator.” However, the parent claim 144 requires “providing movement of the virtual three-dimensional model of the upper 
Examiner believes Applicant is attempting to exclude orthodontic methods related to virtual articulators. Accordingly, Examiner suggests amending claim 160 to recite “wherein the positions of teeth within the upper jaw are unchanged relative to the virtual three dimensional model of the upper jaw in the dynamic virtual articulator and the positions of teeth within the lower jaw are unchanged relative to the virtual three dimensional model of lower jaw included in the dynamic virtual articulator.”
Res Judicata
This application is a continuation of application 13/580876 in which the Patent Trial and Appeal Board (PTAB) issued a decision, Ex parte Fisker, Appeal no. 2017-000460, Application 13/580876 (PTAB 14 June 2018). This decision gives rise to the current res judicata rejection of the claims as the claims in the instant application are not patentably distinct from the claims adjudicated in Ex parte Fisker. See MPEP §2190.
Claims 144-157 are rejected under res judicata as not patentably distinct from the claims adjudicated in Ex parte Fisker, Appeal no. 2017-000460, Application 13/580876 (PTAB 14 June 2018). Claims 158-160 are not rejected.
Although the claims at issue are not identical, they are not patentably distinct from each as outlined in the table below. Differences, if any, are underlined.
Instant Application
Application 13/580876 
Claims adjudicated by PTAB
Claim 144. A computer-implemented method of simulating occlusion of teeth, the method comprises using a dynamic virtual articulator when performing computer-aided designing of one or more dental restorations for a patient, the method further comprises:
Claim 1. A computer-implemented method of using a dynamic virtual articulator for simulating occlusion of teethwhen performing computer-aided designing of one or more dental restorations for a patient, where the method comprises:
- providing the dynamic virtual articulator, the dynamic virtual articulator including a virtual three-dimensional model of the upper jaw and a virtual three-dimensional model of the lower jaw resembling the upper jaw and lower jaw, respectively, of the patient's mouth, wherein the virtual three-dimensional model of the upper jaw and the virtual three-dimensional model of the lower jaw include three dimensional models of teeth, and at least one of the virtual three-dimensional model of the 


- providing movement of the virtual three-dimensional model of the upper jaw and the virtual three-dimensional model of the lower jaw relative to each other for simulating dynamic occlusion, whereby collisions between the teeth in the virtual upper and virtual lower jaw occur;
- providing that the teeth in the virtual three-dimensional model of the upper jaw and the virtual three-dimensional model of the lower jaw are blocked from penetrating each other's virtual surfaces in the collisions while permitting penetration of the at least one or more virtual dental restorations.
- providing that the teeth in the virtual three-dimensional model of the upper jaw and the virtual three-dimensional model of the lower jaw are blocked from penetrating each other's virtual surfaces in the collisions while permitting penetration of the at least one or more virtual dental restorations.
145. The computer-implemented method according to claim 144, wherein the method further comprises simultaneous modeling of the one or more virtual dental restorations and collision testing of the virtual upper jaw and virtual lower jaw.
2. The computer-implemented method according to claim 1, wherein the method further comprises simultaneous modeling of the one or more virtual dental restorations and collision testing of the virtual upper jaw and virtual lower jaw.
146. The computer-implemented method according to claim 144, wherein the method further comprises fixing the virtual upper jaw to the occlusal axis such that the virtual lower jaw is configured to move relative to the virtual upper jaw.
5. The computer-implemented method according to claim 1, wherein the method further comprises fixing the virtual upper jaw to the occlusal axis such that the virtual lower jaw is configured to move relative to the virtual upper jaw.
147. The computer-implemented method according to claim 144, wherein the method further comprises defining a search structure on the virtual upper jaw configured for searching on predefined circular paths around the occlusal axis for detecting collisions with the surface of the lower jaw model.
6. The computer-implemented method according to claim 1, wherein the method further comprises defining a search structure on the virtual upper jaw configured for searching on predefined circular paths around the occlusal axis for detecting collisions with the surface of the lower jaw model.
148. The computer-implemented method according to claim 144, wherein a part of the one or more virtual dental restorations which causes a collision is configured to be automatically removed from the respective virtual jaw.
10. The computer-implemented method according to claim 1, wherein a part of the one or more virtual dental restorations which causes a collision is configured to be automatically removed from the respective virtual jaw.
149. The computer-implemented method according to claim 144, wherein the method further comprises that the movement of the virtual upper jaw and the virtual lower jaw relative to each other is configured to be digitally recorded.
11. The computer-implemented method according to claim 1, wherein the method further comprises that the movement of the virtual upper jaw and the virtual lower jaw relative to each other is configured to be digitally recorded.
150. The computer-implemented method according to claim 144, wherein the method further comprises aligning the virtual upper jaw and virtual lower jaw to correspond to the anatomical alignment of the jaws in the mouth of the patient.
16. The computer-implemented method according to claim 1, wherein the method further comprises aligning the virtual upper jaw and virtual lower jaw to correspond to the anatomical alignment of the jaws in the mouth of the patient.
151. The computer-implemented method according to claim 144, wherein the method further comprises positioning a virtual alignment plane relative to the virtual upper jaw and the virtual lower jaw, where the virtual upper jaw and virtual lower jaw defines a virtual model of the set of teeth, wherein the method comprises the steps of:
21. The computer-implemented method according to claim 1, wherein the method further comprises positioning a virtual alignment plane relative to the virtual upper jaw and the virtual lower jaw, where the virtual upper jaw and virtual lower jaw defines a virtual model of the set of teeth, wherein the method comprises the steps of:
- visualising the virtual alignment plane and the virtual upper jaw and virtual lower jaw; and
- visualising the virtual alignment plane and the virtual upper jaw and virtual lower jaw; and
- automatically positioning the virtual alignment plane and the virtual lower jaw and virtual upper jaw relative to each other based on one or more parameters.
- automatically positioning the virtual alignment plane and the virtual lower jaw and virtual upper jaw relative to each other based on one or more parameters.
152. The computer-implemented method according to claim 151, wherein the positioning of the virtual alignment plane relative to the virtual model of the set of teeth is configured to be performed by the operator by selecting one or more virtual points relative to the virtual model of the set of teeth within which point(s) the virtual alignment plane should be moved to.
40. The computer-implemented method according to claim 21, wherein the positioning of the virtual alignment plane relative to the virtual model of the set of teeth is configured to be performed by the operator by selecting one or more virtual points relative to the virtual model of the set of teeth within which point(s) the virtual alignment plane should be moved to.
153. The computer-implemented method according to claim 151, wherein the virtual alignment plane and/or the virtual model of the set of teeth is/are semi-transparent or translucent such that both the virtual alignment plane and the virtual set of teeth are visible simultaneously.
56. The computer-implemented method according to claim 21, wherein the virtual alignment plane and/or the virtual model of the set of teeth is/are semi-transparent or translucent such that both the virtual alignment plane and the virtual set of teeth are visible simultaneously.
154. The computer-implemented method according to claim 144, wherein the method further comprises that during the movement of the virtual upper jaw and the virtual lower jaw relative to each other all the collisions occurring between teeth are registered, and after the movement is finished, modeling of the collision points of the virtual model of the one or more dental restorations is performed.
58. The computer-implemented method according to claim 1, wherein the method further comprises that during the movement of the virtual upper jaw and the virtual lower jaw relative to each other all the collisions occurring between teeth are registered, and after the movement is finished, modeling of the collision points of the virtual model of the one or more dental restorations is performed.
155. The computer-implemented method according to claim 144, wherein a predefined motion of the virtual upper jaw and the virtual lower jaw relative to each other is configured to be played.
68. The computer-implemented method according to claim 1, wherein a predefined motion of the virtual upper jaw and the virtual lower jaw relative to each other is configured to be played.
156. The computer-implemented method according to claim 151, wherein the method further comprises positioning a virtual alignment plane relative to the virtual upper jaw and the virtual lower jaw, where the virtual upper jaw and virtual lower jaw defines a virtual model of the set of teeth, wherein the method comprises the steps of:
73. The computer-implemented method according to claim 21, wherein the method further comprises positioning a virtual alignment plane relative to the virtual upper jaw and the virtual lower jaw, where the virtual upper jaw and virtual lower jaw defines a virtual model of the set of teeth, wherein the method comprises the steps of:
- visualising the virtual alignment plane and the virtual upper jaw and virtual lower jaw; and
- visualising the virtual alignment plane and the virtual upper jaw and virtual lower jaw;

- automatically positioning the virtual alignment plane and the virtual lower jaw and virtual upper jaw relative to each other.
157. A virtual articulator system for simulating occlusion of teeth,where the system comprises:
140. A virtual articulator system for simulating occlusion of teeth when performing computer-aided designing of one or more dental restorations for a patient,where the system comprises:
- a virtual articulator comprising a virtual three-dimensional model of the upper jaw and a virtual three-dimensional model of the lower jaw resembling the upper jaw and lower jaw, respectively, of the patient's mouth, wherein the virtual three-dimensional model of the upper jaw and the virtual three-dimensional model of the lower jaw include three dimensional models of teeth, and at least one of the virtual three-dimensional model of the upper jaw and the virtual three-dimensional model of the lower jaw includes a virtual model of one or more dental restorations;
- a virtual articulator comprising a virtual three-dimensional model of the upper jaw and a virtual three-dimensional model of the lower jaw resembling the upper jaw and lower jaw, respectively, of the patient's mouth, wherein the virtual three-dimensional model of the upper jaw and the virtual three-dimensional model of the lower jaw include three dimensional models of teeth, and at least one of the virtual three-dimensional model of the upper jaw and the virtual three-dimensional model of the lower jaw includes a virtual model of the one or more dental restorations;
- a controller configured for moving the virtual three-dimensional model of the upper jaw and the virtual three-dimensional model of the lower jaw relative to each other for simulating dynamic occlusion
- a controller configured for moving the virtual three-dimensional model of the upper jaw and the virtual three-dimensional model of the lower jaw relative to each other for simulating dynamic occlusion, 
when performing computer-aided designing of the one or more dental restorations for a patient,
[see language in preamble of claim 140]
whereby collisions between the teeth in the virtual upper and virtual lower jaw occur;
whereby collisions between the teeth in the virtual upper and virtual lower jaw occur;
- wherein the controller is further configured to provide that the teeth in the virtual three-dimensional model of the upper jaw and the virtual three-dimensional model of the lower jaw are blocked from penetrating each other's virtual surfaces in the collisions while permitting penetration of the at least one or more virtual dental restorations.
- wherein the controller is further configured to provide that the teeth in the virtual three-dimensional model of the upper jaw and the virtual three-dimensional model of the lower jaw are blocked from penetrating each other's virtual surfaces in the collisions while permitting penetration of the at least one or more virtual dental restorations.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 144-152 and 154-160 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent 6,152,731 Jordan et al. [herein “Jordan”] (cited in IDS dated 7 January 2019) in view of US 2002/0150859 A1 Imgrund et al. [herein “Imgrund”] (cited in IDS dated 7 January 2019).
Claim 144 recites “144. A computer-implemented method of simulating occlusion of teeth, the method comprises using a dynamic virtual articulator when performing computer-aided designing of one or more dental restorations for a patient.” The claim language “of simulating occlusion of teeth” and “when performing computer-aided designing of one or more dental restorations for a patient” is intended use language. See MPEP §2111.02(II).
Jordan column 5 line 52 discloses “A computer implemented method of dental articulation.” Jordan column 1 lines 17-19 disclose “suitable replacement teeth may be made in the lab using the model as a guide.” Replacement teeth are dental restorations. Jordan column 9 line 11 discloses “the virtual articulation model 11.” Jordan column 8 lines 16-22 disclose:
digital dental arch data 14 representative of upper and lower dental arches of a patient, bite alignment data 16 representative of the relationship of the upper and lower dental arches of a patient, and hinge axis 20 data 18 representative of the relationship between the upper and/or lower dental arches of the patient and the condyle axis of the patient.
Digital dental arch data representative of the relationship between the upper and lower arches of a patient is a simulation of occlusion of teeth. Jordan column 7 lines 36-37 further discloses “Bite registration is defined as the location of the upper and lower dental arches of a patient in occlusion.”
Claim 144 further recites “the method further comprises: - providing the dynamic virtual articulator, the dynamic virtual articulator including a virtual three-dimensional model of the upper jaw and a virtual three-dimensional model of the lower jaw resembling the upper jaw and lower jaw, respectively, of the patient's mouth.” Jordan column 9 lines 18-20 disclose “the data collection process includes capturing the three dimensional morphology of the individual dental arches of the patient.” Jordan column 9 lines 32-34 disclose “measured digital data concerning the upper and lower 
Claim 144 further recites “wherein the virtual three-dimensional model of the upper jaw and the virtual three- dimensional model of the lower jaw include three dimensional models of teeth, and at least one of the virtual three-dimensional model of the upper jaw and the virtual three-dimensional model of the lower jaw includes a virtual model of the one or more dental restorations.” Jordan column 11 lines 42-43 disclose “the dental articulation model is a three-dimensional computer model.”
Jordan column 1 lines 35-50 background section discloses “tooth restorations.”
But Jordan does not explicitly disclose modeling of dental restorations; however, in analogous art of virtual tooth modeling, Imgrund paragraph 83 teaches “The occlusal contact and interproximal contact detection and display can also be a highly useful feature in planning restorative dentistry.” Imgrund paragraph 83 continues:
designing the shape of the prosthetic device as a virtual three-dimensional object on the computer. The design of the prosthetic device takes into account the interproximal (and occlusal) relationship to the other teeth.
Designing a prosthetic device as a virtual 3D object with consideration of the contact detection is modeling of a dental restoration as a three-dimensional model.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine Imgrund and Jordan. One having ordinary skill in the art would have found it motivated to use contact detection of crowns or prosthetic devices into the system of computer implemented dental articulation for the purpose of achieving “a superior interproximal and occlusal relationship with the rest of the patient’s teeth.” See Imgrund paragraph 83 last sentence.
Claim 144 further recites “- providing movement of the virtual three-dimensional model of the upper jaw and the virtual three-dimensional model of the lower jaw relative to each other for simulating dynamic occlusion, whereby collisions between the teeth in the virtual upper and virtual lower jaw occur.” Jordan column 24 lines 3-6 disclose “in full articulation, 6 degree of freedom motion of the mandible relative to the cranium can be simulated. Such motions may be limited by the constraints of the condyle geometry and/or collision detection.”

routines for movement of the upper dental arch image relative to the reference hinge axis or the lower dental arch image, routines for translational movement of one of the dental arch images as allowed by the condylar geometry of the patient, or routines for detecting virtual contact of one dental arch image with respect to another.
Claim 144 further recites “- providing that the teeth in the virtual three-dimensional model of the upper jaw and the virtual three-dimensional model of the lower jaw are blocked from penetrating each other's virtual surfaces in the collisions while permitting penetration of the at least one or more virtual dental restorations.” Jordan column 24 lines 5-6 disclose “motions may be limited by the constraints of the condyle geometry and/or collision detection.” Limiting the motion by the constraints of collision detection is blocking the upper and lower arches from penetrating each other's virtual surfaces. Jordan column 21 lines 36-38 discloses “The upper and lower phantom arch images are then moved closer to one another until a first contact point 72 is detected (FIG. 10C).” Moving only until there is a contact point prevents interpenetration.
Jordan does not explicitly disclose modeling of dental restorations and collision testing; however, in analogous art of virtual tooth modeling, Imgrund paragraph 83 teaches “The occlusal contact and interproximal contact detection and display can also be a highly useful feature in planning restorative dentistry.” Imgrund paragraph 83 continues:
designing the shape of the prosthetic device as a virtual three-dimensional object on the computer. The design of the prosthetic device takes into account the interproximal (and occlusal) relationship to the other teeth.
Designing a prosthetic device as a virtual 3D object with consideration of the contact detection is modeling of a dental restoration and collision testing.
Imgrund paragraph 49 discloses “If the distance is negative, this would indicate interpenetration, that is, a portion of one tooth has collided with the opposing tooth such that it physically projects into the other tooth.” The interpenetration of prosthetic teeth are penetrable restorations. See further Imgrund paragraphs 48-49, 57, and 85.
Imgrund paragraph 50 discloses:
the user is normally prevented from moving teeth into one another when designing a tooth finish position. However, sometimes teeth have features that may need to be ground by the orthodontist to receive good occlusion. In such a case, the treatment planning software allows the user to override the interpenetration prohibition feature, so that the user can indeed move teeth into one another.
See also Imgrund paragraph 51 teaching allowing one tooth to be penetrated by another but not vice versa.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine Imgrund and Jordan. One having ordinary skill in the art would have found it motivated to use contact detection of crowns or prosthetic devices into the system of computer implemented dental articulation for the purpose of achieving “a superior interproximal and occlusal relationship with the rest of the patient’s teeth.” See Imgrund paragraph 83 last sentence.
Claim 145 further recites “145. The computer-implemented method according to claim 144, wherein the method further comprises simultaneous modeling of the one or more virtual dental restorations and collision testing of the virtual upper jaw and virtual lower jaw.” Jordan does not explicitly disclose simultaneous modeling of dental restorations and collision testing; however, in analogous art of virtual tooth modeling, Imgrund paragraph 83 teaches “The occlusal contact and interproximal contact detection and display can also be a highly useful feature in planning restorative dentistry.” Imgrund paragraph 83 continues:
designing the shape of the prosthetic device as a virtual three-dimensional object on the computer. The design of the prosthetic device takes into account the interproximal (and occlusal) relationship to the other teeth.
Designing a prosthetic device as a virtual 3D object with consideration of the contact detection is simultaneous modeling of a dental restoration and collision testing.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine Imgrund and Jordan. One having ordinary skill in the art would have found it motivated to use contact detection of crowns or prosthetic devices into the system of computer implemented dental articulation for the purpose of achieving “a superior interproximal and occlusal relationship with the rest of the patient’s teeth.” See Imgrund paragraph 83 last sentence.
Claim 146 further recites “146. The computer-implemented method according to claim 144, wherein the method further comprises fixing the virtual upper jaw to the occlusal axis such that the virtual lower jaw is configured to move relative to the virtual upper jaw.” Jordan column 8 lines 65-67 disclose “routines for rotating the lower dental arch image relative to a fixed upper dental arch image about a reference hinge axis.” The lower dental arch is the virtual lower jaw. A fixed upper dental arch image is a fixed virtual upper jaw.
Claim 147 further recites “147. The computer-implemented method according to claim 144, wherein the method further comprises defining a search structure on the virtual upper jaw configured for searching on predefined circular paths around the occlusal axis for detecting collisions with the surface of the lower jaw model.” Jordan column 20 lines 52-64 disclose:
the wobbling technique includes moving images of the upper and lower dental arches aligned along a plane towards each other until a first contact point is detected…. The images are then moved in one or more directions relative to one another in very small increments (preferably of pixel resolution) into a plurality of positions relative to the first contact point. Corresponding pixels of the upper and lower dental arches, i.e., those lying along a similar coordinate axis, are compared to each other at each of the positions to determine which position provides optimal interdigitation between the upper and lower dental arches.
Determining optimal interdigitation points by moving small increments around a first contact point is a search structure for detecting collisions. The wobbling technique is the search structure.
Claim 148 further recites “148. The computer-implemented method according to claim 144, wherein a part of the one or more virtual dental restorations which causes a collision is configured to be automatically removed from the respective virtual jaw.” Jordan does not explicitly disclose removing parts of the restoration which cause collision; however, in analogous art of virtual tooth/jaw modeling, Imgrund paragraph 83 teaches “The occlusal contact and interproximal contact detection and display can also be a highly useful feature in planning restorative dentistry.” Imgrund paragraph 83 continues “designing the shape of the prosthetic device as a virtual three-dimensional object on the computer. The design of the prosthetic device takes into account the interproximal (and occlusal) relationship to the other teeth.”
Imgrund paragraph 51 discloses “the software virtually ‘subtracts’ or deletes the opposing tooth from the tooth to be ground to thereby modify the three-dimensional virtual form of the tooth to be ground.” Imgrund paragraph 84 lines 11-14 disclose “If the dentist wishes to modify the shape of the crown, he or she can manipulate the model to add or subtract or otherwise modify the shape of the crown.” Having the software virtually subtract the opposing tooth from the crown being designed is automatically removing parts of a restoration which cause a collision.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine Imgrund and Jordan. One having ordinary skill in the art would have found it motivated to use contact detection of crowns or prosthetic devices into the system of computer implemented dental articulation for the purpose of achieving “a superior interproximal and occlusal relationship with the rest of the patient’s teeth.” See Imgrund paragraph 83 last sentence.
Claim 149 further recites “149. The computer-implemented method according to claim 144, wherein the method further comprises that the movement of the virtual upper jaw and the virtual lower jaw relative to each other is configured to be digitally recorded.” Jordan abstract discloses “may include playing back recorded motion of a patient's mandible using the dental articulation model.”
Claim 150 further recites “150. The computer-implemented method according to claim 144, wherein the method further comprises aligning the virtual upper jaw and virtual lower jaw to correspond to the anatomical alignment of the jaws in the mouth of the patient.” Jordan column 17 lines 2-3 disclose “a bite registration impression, e.g., a wax bite registration, is taken of the patient.” Jordan column 17 lines 21-37 disclose “with the bite alignment data in the form of the digitized alignment feature, the alignment routines 22 are performed … the upper and lower dental images are registered to one another.” The bite alignment data is the anatomic alignment of the jaws in the mouth of a patient. Registering the upper and lower dental images with the alignment routines and the alignment data is aligning the upper and lower jaws to the anatomical alignment of the patient.
Claim 151 further recites “151. The computer-implemented method according to claim 144, wherein the method further comprises positioning a virtual alignment plane relative to the virtual upper jaw and the virtual lower jaw, where the virtual upper jaw and virtual lower jaw defines a virtual model of the set of teeth, wherein the method comprises the steps of: - visualising the virtual alignment plane and the virtual upper jaw and virtual lower jaw; and - automatically positioning the virtual alignment plane and the virtual lower jaw and virtual upper jaw relative to each other based on one or more parameters.” Jordan column 17 lines 19-33 disclose:
With the digital data representative of the upper and lower dental arches provided to the model creation program 10 along with the bite alignment data in the form of the digitized alignment feature, the alignment routines 22 are performed as follows. … and a back plane 54 which includes an upper arch back plane 56 and a lower arch back plane 58. … a point is chosen and the upper arch back plane 56 is placed such that the point is part of the plane 56. … and the lower arch back plane 58 is brought into the same plane as plane 56. With the back planes 56 and 58 aligned
Aligning the back planes of the upper and lower dental arches is positioning and a virtual alignment plane relative to the upper and lower virtual jaws. Bringing the lower arch back plane into the same plane as the upper arch back plane is automatically positioning the virtual planes relative to each other according to at least one parameter.
Jordan column 9 lines 24-25 disclose “teeth in a section of one of the dental arches.” Jordan figure 6B clearly shows a virtual model of a set of teeth while Jordan column 6 lines 53-54 disclose that Figure 6B is “an embodiment of an alignment method using such bite alignment data.”
Jordan figure 10C shows a visualization of virtual planes 74 and 75 used for alignment. Jordan column 21 line 66 to column 22 line 2 discloses “the dental model including the upper and lower arch images is segmented symmetrically, i.e., in the middle, by plane 74 lying perpendicular to the alignment plane 75 as shown in FIG. 10C.”
Claim 152 further recites “152. The computer-implemented method according to claim 151, wherein the positioning of the virtual alignment plane relative to the virtual model of the set of teeth is configured to be performed by the operator by selecting one or more virtual points relative to the virtual model of the set of teeth within which point(s) the virtual alignment plane should be moved to.” Jordan column 20 lines 27-29 disclose “the routines as described with reference to FIGS. 1-9 may or may not require user input.” The user is the operator. User input in the alignment routine is performing by the operator. Jordan column 17 lines 62-65 disclose “identifiable points of the upper and lower dental arches of the patient as provided by the bite alignment data and the corresponding identifiable points of the dental arch images are aligned.” The identifiable points are the selected virtual points of the virtual model. Jordan column 16 lines 41-43 disclose “the alignment may be performed at a first location with the user providing the hinge axis data for input to the system at the user's location.”

Jordan column 22 lines 29-33 disclose:
The setup interface 250 includes a left condyle input section 252 and a right condyle input section 254 which mimics the geometry used in mechanical articulators; such mechanical articulators typically have several adjustments….
Claim 154 further recites “154. The computer-implemented method according to claim 144, wherein the method further comprises that during the movement of the virtual upper jaw and the virtual lower jaw relative to each other all the collisions occurring between teeth are registered, and after the movement is finished, modeling of the collision points of the virtual model of the one or more dental restorations is performed.” Jordan does not explicitly disclose registering collisions between teeth; however, in analogous art of virtual tooth/jaw modeling, Imgrund paragraph 45 last paragraph teaches “The distances which are less than a threshold value, such as 0.45 mm, are shown on the monitor of the workstation in a contrasting color or shading as occlusal contact regions 14.” Imgrund paragraph 66 discloses “The identification and display of the occlusal contacts in the initial condition is helpful in evaluating a proposed treatment plan because it enables the practitioner to compare the initial and proposed treatment plans in terms of occlusal contacts.” Identifying occlusal contacts with contrasting color shading is registering the trace of collisions. Display of occlusal contacts is modeling the collision points of the restorations.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine Imgrund and Jordan. One having ordinary skill in the art would have found it motivated to use identification of occlusal contacts into the system of computer implemented dental articulation “because it enables the practitioner to compare the initial and proposed treatment plans in terms of occlusal contacts.” Imgrund paragraph 66.
Claim 155 further recites “155. The computer-implemented method according to claim 144, wherein a predefined motion of the virtual upper jaw and the virtual lower jaw relative to each other is configured to be played.” Jordan abstract discloses “may include playing back recorded motion 
Claim 156 further recites “156. The computer-implemented method according to claim 151, wherein the method further comprises positioning a virtual alignment plane relative to the virtual upper jaw and the virtual lower jaw, where the virtual upper jaw and virtual lower jaw defines a virtual model of the set of teeth, wherein the method comprises the steps of: - visualising the virtual alignment plane and the virtual upper jaw and virtual lower jaw; and - automatically positioning the virtual alignment plane and the virtual lower jaw and virtual upper jaw relative to each other.” Jordan column 17 lines 19-33 disclose:
With the digital data representative of the upper and lower dental arches provided to the model creation program 10 along with the bite alignment data in the form of the digitized alignment feature, the alignment routines 22 are performed as follows. … and a back plane 54 which includes an upper arch back plane 56 and a lower arch back plane 58. … a point is chosen and the upper arch back plane 56 is placed such that the point is part of the plane 56. … and the lower arch back plane 58 is brought into the same plane as plane 56. With the back planes 56 and 58 aligned
Aligning the back planes of the upper and lower dental arches is positioning and a virtual alignment plane relative to the upper and lower virtual jaws. Bringing the lower arch back plane into the same plane as the upper arch back plane is automatically positioning the virtual planes relative to each other according to at least one parameter.
Jordan column 9 lines 24-25 disclose “teeth in a section of one of the dental arches.” Jordan figure 6B clearly shows a virtual model of a set of teeth while Jordan column 6 lines 53-54 disclose that Figure 6B is “an embodiment of an alignment method using such bite alignment data.”
Jordan figure 10C shows a visualization of virtual planes 74 and 75 used for alignment. Jordan column 21 line 66 to column 22 line 2 discloses “the dental model including the upper and lower arch images is segmented symmetrically, i.e., in the middle, by plane 74 lying perpendicular to the alignment plane 75 as shown in FIG. 10C.”
Claim 157 recites “157. A virtual articulator system for simulating occlusion of teeth.” Jordan column 9 line 11 discloses “the virtual articulation model 11.” Jordan column 8 lines 16-22 disclose:
digital dental arch data 14 representative of upper and lower dental arches of a patient, bite alignment data 16 representative of the relationship of the upper and lower dental arches of a patient, and hinge axis 20 data 18 representative of the relationship between the upper and/or lower dental arches of the patient and the condyle axis of the patient.

Claim 157 further recites “where the system comprises: - a virtual articulator comprising a virtual three-dimensional model of the upper jaw and a virtual three-dimensional model of the lower jaw resembling the upper jaw and lower jaw, respectively, of the patient's mouth.” Jordan column 9 lines 18-20 disclose “the data collection process includes capturing the three dimensional morphology of the individual dental arches of the patient.” Jordan column 9 lines 32-34 disclose “measured digital data concerning the upper and lower dental arches may be captured directly from the patient in a digital form.” The upper and lower dental arches include the upper and lower jaws respectively.
Claim 157 further recites “wherein the virtual three-dimensional model of the upper jaw and the virtual three-dimensional model of the lower jaw include three dimensional models of teeth, and at least one of the virtual three-dimensional model of the upper jaw and the virtual three-dimensional model of the lower jaw includes a virtual model of one or more dental restorations.” Jordan column 11 lines 42-43 disclose “the dental articulation model is a three-dimensional computer model.”
Jordan column 1 lines 35-50 background section discloses “tooth restorations.”
But Jordan does not explicitly disclose modeling of dental restorations; however, in analogous art of virtual tooth modeling, Imgrund paragraph 83 teaches “The occlusal contact and interproximal contact detection and display can also be a highly useful feature in planning restorative dentistry.” Imgrund paragraph 83 continues:
designing the shape of the prosthetic device as a virtual three-dimensional object on the computer. The design of the prosthetic device takes into account the interproximal (and occlusal) relationship to the other teeth.
Designing a prosthetic device as a virtual 3D object with consideration of the contact detection is modeling of a dental restoration as a three-dimensional model.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine Imgrund and Jordan. One having ordinary skill in the art would have found it 
Claim 157 further recites “- a controller configured for moving the virtual three-dimensional model of the upper jaw and the virtual three-dimensional model of the lower jaw relative to each other for simulating dynamic occlusion when performing computer-aided designing of the one or more dental restorations for a patient, whereby collisions between the teeth in the virtual upper and virtual lower jaw occur.” Jordan column 5 line 52 discloses “A computer implemented method of dental articulation.” Jordan column 1 lines 17-19 disclose “suitable replacement teeth may be made in the lab using the model as a guide.” Replacement teeth are dental restorations for a patient.
Jordan column 24 lines 3-6 disclose “in full articulation, 6 degree of freedom motion of the mandible relative to the cranium can be simulated. Such motions may be limited by the constraints of the condyle geometry and/or collision detection.”
Jordan column 8 line 67 to column 9 line 6 disclose:
routines for movement of the upper dental arch image relative to the reference hinge axis or the lower dental arch image, routines for translational movement of one of the dental arch images as allowed by the condylar geometry of the patient, or routines for detecting virtual contact of one dental arch image with respect to another.
Claim 157 further recites “- wherein the controller is further configured to provide that the teeth in the virtual three-dimensional model of the upper jaw and the virtual three-dimensional model of the lower jaw are blocked from penetrating each other's virtual surfaces in the collisions while permitting penetration of the at least one or more virtual dental restorations.” Jordan column 24 lines 5-6 disclose “motions may be limited by the constraints of the condyle geometry and/or collision detection.” Limiting the motion by the constraints of collision detection is blocking the upper and lower arches from penetrating each other's virtual surfaces. Jordan column 21 lines 36-38 discloses “The upper and lower phantom arch images are then moved closer to one another until a first contact point 72 is detected (FIG. 10C).” Moving until there is a contact point prevents interpenetration.
Jordan does not explicitly disclose modeling of dental restorations and collision testing; however, in analogous art of virtual tooth modeling, Imgrund paragraph 83 teaches “The occlusal contact and 
designing the shape of the prosthetic device as a virtual three-dimensional object on the computer. The design of the prosthetic device takes into account the interproximal (and occlusal) relationship to the other teeth.
Designing a prosthetic device as a virtual 3D object with consideration of the contact detection is modeling of a dental restoration and collision testing.
Imgrund paragraph 49 discloses “If the distance is negative, this would indicate interpenetration, that is, a portion of one tooth has collided with the opposing tooth such that it physically projects into the other tooth.” The interpenetration of prosthetic teeth are penetrable restorations. See further Imgrund paragraphs 48-49, 57, and 85.
Imgrund paragraph 50 discloses:
the user is normally prevented from moving teeth into one another when designing a tooth finish position. However, sometimes teeth have features that may need to be ground by the orthodontist to receive good occlusion. In such a case, the treatment planning software allows the user to override the interpenetration prohibition feature, so that the user can indeed move teeth into one another.
This section teaches both preventing teeth from moving into one another and also a need to allow interpenetration when designing a tooth “to receive good occlusion.” This teaches that when designing occlusion allowing interpenetration is useful but otherwise the teeth should be prevented from moving into one another. See also Imgrund paragraph 51 teaching allowing one tooth to be penetrated by another but not vice versa.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine Imgrund and Jordan. One having ordinary skill in the art would have found it motivated to use contact detection of crowns or prosthetic devices into the system of computer implemented dental articulation for the purpose of achieving “a superior interproximal and occlusal relationship with the rest of the patient’s teeth.” See Imgrund paragraph 83 last sentence.
Claim 158 recites “158. A computer-implemented method of simulating occlusion of teeth, the method comprises using a dynamic virtual articulator when performing computer-aided designing of one or more dental restorations for a patient.” The claim language “of simulating See MPEP §2111.02(II).
Jordan column 5 line 52 discloses “A computer implemented method of dental articulation.” Jordan column 1 lines 17-19 disclose “suitable replacement teeth may be made in the lab using the model as a guide.” Replacement teeth are dental restorations. Jordan column 9 line 11 discloses “the virtual articulation model 11.” Jordan column 8 lines 16-22 disclose:
digital dental arch data 14 representative of upper and lower dental arches of a patient, bite alignment data 16 representative of the relationship of the upper and lower dental arches of a patient, and hinge axis 20 data 18 representative of the relationship between the upper and/or lower dental arches of the patient and the condyle axis of the patient.
Digital dental arch data representative of the relationship between the upper and lower arches of a patient is a simulation of occlusion of teeth. Jordan column 7 lines 36-37 further discloses “Bite registration is defined as the location of the upper and lower dental arches of a patient in occlusion.”
Claim 158 further recites “the method further comprises: - providing the dynamic virtual articulator, the dynamic virtual articulator including a virtual three-dimensional model of the upper jaw and a virtual three-dimensional model of the lower jaw resembling the upper jaw and lower jaw, respectively, of the patient's mouth.” Jordan column 9 lines 18-20 disclose “the data collection process includes capturing the three dimensional morphology of the individual dental arches of the patient.” Jordan column 9 lines 32-34 disclose “measured digital data concerning the upper and lower dental arches may be captured directly from the patient in a digital form.” The upper and lower dental arches include the upper and lower jaws respectively.
Claim 158 further recites “wherein the virtual three-dimensional model of the upper jaw and the virtual three- dimensional model of the lower jaw include three dimensional models of physical teeth, and at least one of the virtual three-dimensional model of the upper jaw and the virtual three-dimensional model of the lower jaw includes a virtual model of the one or more dental restorations.” Jordan column 11 lines 42-43 disclose “the dental articulation model is a three-dimensional computer model.”
Jordan column 1 lines 35-50 background section discloses “tooth restorations.”
But Jordan does not explicitly disclose modeling of dental restorations; however, in analogous art of virtual tooth modeling, Imgrund paragraph 83 teaches “The occlusal contact and interproximal contact 
designing the shape of the prosthetic device as a virtual three-dimensional object on the computer. The design of the prosthetic device takes into account the interproximal (and occlusal) relationship to the other teeth.
Designing a prosthetic device as a virtual 3D object with consideration of the contact detection is modeling of a dental restoration as a three-dimensional model.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine Imgrund and Jordan. One having ordinary skill in the art would have found it motivated to use contact detection of crowns or prosthetic devices into the system of computer implemented dental articulation for the purpose of achieving “a superior interproximal and occlusal relationship with the rest of the patient’s teeth.” See Imgrund paragraph 83 last sentence.
Claim 158 further recites “- providing movement of the virtual three-dimensional model of the upper jaw and the virtual three-dimensional model of the lower jaw relative to each other for simulating dynamic occlusion, whereby collisions between the teeth in the virtual upper and virtual lower jaw occur.” Jordan column 24 lines 3-6 disclose “in full articulation, 6 degree of freedom motion of the mandible relative to the cranium can be simulated. Such motions may be limited by the constraints of the condyle geometry and/or collision detection.”
Jordan column 8 line 67 to column 9 line 6 disclose:
routines for movement of the upper dental arch image relative to the reference hinge axis or the lower dental arch image, routines for translational movement of one of the dental arch images as allowed by the condylar geometry of the patient, or routines for detecting virtual contact of one dental arch image with respect to another.
Claim 158 further recites “- detecting collisions of only the physical teeth during simulation of the dynamic occlusion by letting the virtual model of the one or more dental restorations be penetrable; and - using the physical teeth as a guide for determining the relative movement between the upper jaw and lower jaw.” Jordan does not explicitly disclose modeling of dental restorations; however, in analogous art of virtual tooth modeling, Imgrund paragraph 83 teaches “The occlusal contact and interproximal contact detection and display can also be a highly useful feature in planning restorative dentistry.” Imgrund paragraph 83 continues:

Imgrund paragraph 51 teaches:
the software virtually "subtracts" or deletes the opposing tooth from the tooth to be ground to thereby modify the three-dimensional virtual form of the tooth to be ground. … This procedure allows the orthodontist to determine exactly not only which area needs to be ground, but to which shape.
Deleting the opposing tooth from the tooth to be ground corresponds to allowing interpenetration of the tooth to be ground but not allowing penetration of the opposing tooth. The tooth to be ground corresponds to designing the shape of a dental restoration in the context of planning restorative dentistry. The opposing tooth corresponds with physical teeth which are used as a guide. Determining exactly what shape is required for the tooth to avoid contact with the opposing tooth is determining relative movement between the upper jaw and lower jaw.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine Imgrund and Jordan. One having ordinary skill in the art would have found it motivated to use contact detection of crowns or prosthetic devices into the system of computer implemented dental articulation for the purpose of achieving “a superior interproximal and occlusal relationship with the rest of the patient’s teeth.” See Imgrund paragraph 83 last sentence.
Dependent Claim 153
Claim 153 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jordan and Imgrund as applied to claim 151 above, and further in view of Solaberrieta, E., et al. “Design of a Virtual Articulator for the Simulation and Analysis of Mandibular Movements in Dental CAD/CAM” CIRP Design Conference (2009) [herein “Solaberrieta”] (cited in IDS dated 7 January 2019).
Claim 153 further recites “153. The computer-implemented method according to claim 151, wherein the virtual alignment plane and/or the virtual model of the set of teeth is/are semi-transparent or translucent such that both the virtual alignment plane and the virtual set of teeth are visible simultaneously.” Jordan nor Imgrund explicitly disclose displaying the alignment plane as translucent; however, in analogous art of virtual articulation, Solaberrieta page 4 figure 9 shows a set of three planes denoting alignment in Solid Edge™.

Dependent Claims 159 and 160
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 159 and 160 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2009/0068617 A1 Lauren [herein “Lauren”] (cited in IDS dated 14 May 2021).
Claims 159 and 160 depend from parent claim 144. The rejection of 159 and 160 is not based upon Jordan or Imgrund as outlined above but is instead based upon Lauren which is viewed as the best available prior art. To show the dependencies of claims 159 and 160 are met by the newly cited prior art claim 144 is re-mapped here.
Claim 144 recites “144. A computer-implemented method of simulating occlusion of teeth, the method comprises using a dynamic virtual articulator when performing computer-aided designing of one or more dental restorations for a patient.” The claim language “of simulating occlusion of teeth” and “when performing computer-aided designing of one or more dental restorations for a patient” is intended use language. See MPEP §2111.02(II).
Lauren paragraph 104 discloses “The ability to virtually animate the antagonist system to reflect patient-specific jaw motion, using either 6D of expressions or a registration-based 4d model, provides the 
Lauren paragraph 46 last sentence discloses “this 4d data model of the simulated motion of the dental object is used in step 112 to design a dental device.” Simulated motion of the dental object is simulating the occlusion of teeth for design of a dental restoration. A 4D data modeling is a dynamic virtual articulation. See also Lauren paragraphs 2 and 46104.
Claim 144 further recites “the method further comprises: - providing the dynamic virtual articulator, the dynamic virtual articulator including a virtual three-dimensional model of the upper jaw and a virtual three-dimensional model of the lower jaw resembling the upper jaw and lower jaw, respectively, of the patient's mouth.” Lauren paragraph 52 lines 4-5 disclose “A patient's mouth is 3d scanned at least two times.” Lauren paragraph 21 lines 7-10 disclose “acquiring time-based 3d images (a 4d sequence) of the upper and lower teeth, with each 3d frame in the time sequence capturing some upper and lower arch anatomy (the oral anatomy).” The 3D scanned images of the upper and lower teeth which captures the upper and lower arch anatomy is providing a virtual 3D model of the upper and lower jaw of the patient’s mouth.
Claim 144 further recites “wherein the virtual three-dimensional model of the upper jaw and the virtual three-dimensional model of the lower jaw include three dimensional models of teeth.” Lauren paragraph 21 lines 7-10 disclose “acquiring time-based 3d images (a 4d sequence) of the upper and lower teeth, with each 3d frame in the time sequence capturing some upper and lower arch anatomy (the oral anatomy).”
Claim 144 further recites “and at least one of the virtual three-dimensional model of the upper jaw and the virtual three-dimensional model of the lower jaw includes a virtual model of the one or more dental restorations.” Lauren paragraph 48 lines 7-8 discloses “A CAD-derived new tooth may be located (virtually) over the preparation in step 139 wherein the 4d model may be updated.” Updating the model with a virtual new CAD-derived tooth at a preparation site is including a virtual model of a dental restoration. The CAD-derived new tooth corresponds with a designed dental restoration.
- providing movement of the virtual three-dimensional model of the upper jaw and the virtual three-dimensional model of the lower jaw relative to each other for simulating dynamic occlusion.” Lauren paragraph 104 discloses “The ability to virtually animate the antagonist system to reflect patient-specific jaw motion, using either 6D of expressions or a registration-based 4d model, provides the information required to optimize the design of dental restorations.” Virtually animating the antagonist system to reflect patient-specific jaw motion is simulating dynamic occlusion with movement of virtual 3D jaw models.
Claim 144 further recites “whereby collisions between the teeth in the virtual upper and virtual lower jaw occur.” Lauren paragraph 106 discloses:
When antagonist teeth move in 3d, the surface of the clinical crowns sweeps-out a volume in space. The newly created external surface of this volume is called a dynamic surface because it represents the exterior surface of the locus of positions assumed by the moving tooth. A new tooth being designed should not interfere with or intersect this dynamic surface. Every moving tooth creates a dynamic surface as a result of its motion.
Intersection of the tooth with the dynamic surface represents a collision between teeth.
Lauren paragraph 110 discloses “The intersection of a new tooth with the dynamic surface can be visualized using a variety of means well-known in the art, including transparent surface and color-coded quantitative displays.” Intersection of a new tooth is a collision between teeth in a jaw and its corresponding antagonist system (the other either upper or lower jaw across from the new tooth).
Claim 144 further recites “- providing that the teeth in the virtual three-dimensional model of the upper jaw and the virtual three-dimensional model of the lower jaw are blocked from penetrating each other's virtual surfaces in the collisions while permitting penetration of the at least one or more virtual dental restorations.” Lauren paragraph 110 lines 5-8 disclose “The intersection of a new tooth with the dynamic surface can be visualized using a variety of means well-known in the art, including transparent surface and color-coded quantitative displays.” The intersection of the new tooth with the dynamic surface is penetration of the new tooth corresponding with at least one dental restoration.
Here Lauren is only considering “intersection of a new tooth” and does not include intersection of other teeth within the dynamic surface with each other. There is not self-intersection of a dynamic surface as taught in Lauren. One of ordinary skill in the art would recognize this intersection of only the new tooth 
Furthermore, Lauren paragraph 108 discloses “During the design process, the new tooth is adjusted to fit a person's actual chew cycle.” The new tooth is the one being designed and adjusted to the chew cycle. The chew cycle is not being adjusted to fit the new tooth.
Claim 159 further recites “The computer-implemented method according to claim 144, wherein the method further comprises designing the one or more dental restorations.” Lauren paragraph 104 discloses “The ability to virtually animate the antagonist system to reflect patient-specific jaw motion, using either 6D of expressions or a registration-based 4d model, provides the information required to optimize the design of dental restorations.” The design of dental restorations is designing one or more dental restorations.
Claim 160 further recites “The computer-implemented method according to claim 144, wherein the positions of teeth are unchanged relative to the virtual three dimensional model of the upper jaw and lower jaw included in the dynamic virtual articulator.” Lauren paragraph 106 discloses “When antagonist teeth move in 3d, the surface of the clinical crowns sweeps-out a volume in space. The newly created external surface of this volume is called a dynamic surface because it represents the exterior surface of the locus of positions assumed by the moving tooth.” The swept volume of space of the dynamic surface does not have positions of teeth changing within either the upper or lower jaws. I.e., the design of dental restorations disclosed by Lauren here does not discuss orthodontic motion of any tooth. Accordingly, the positions of teeth are unchanged relative to the 3D model of the respective jaw in the dynamic virtual articulation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        22 October 2021